Order entered December 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01552-CV

                  IN THE INTEREST OF C.G., III AND T.B., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 11-1115-W-304th

                                            ORDER
       Before the Court is appellant T.B.’s December 24, 2013 motion to substitute counsel and

for an extension of time to file a brief. We GRANT the motion to substitute counsel. We

DIRECT the Clerk of this Court to substitute Dean Swanda as counsel for appellant, T.B., in the

place of Marilynn S. Mayse.

       We GRANT appellant’s motion for an extension of time to file a brief to the extent that

appellant shall file his brief on or before January 20, 2014.

                                                       /s/      ELIZABETH LANG-MIERS
                                                                JUSTICE